Case 4:20-cv-00043-SEB-DML Document 21 Filed 06/08/20 Page 1 of 2 PageID #: 99
                                                                       Acknowledged.

                                                                       This action is hereby
                                                                       dismissed with prejudice.
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                                                6/8/2020
                                                         Date: ___________
                                NEW ALBANY DIVISION
                                                                           _______________________________
                                                                               SARAH EVANS BARKER, JUDGE
CAROL BISINGER                                 )                               United States District Court
                                               )                               Southern District of Indiana

                                               )
                  PLAINTIFF                    )
v.                                             )         CASE NO. 4:20-cv-00043-SEB-DML
                                               )
                                               )
WALMART STORES EAST, LP                        )
                                               )
                                               )
                  DEFENDANT                    )


                              STIPULATION OF DISMISSAL

        Plaintiff, Carol Bisinger, and the Defendant, Wal-Mart Stores East, LP, by counsel,

hereby advise the Court that the parties have reached an agreement concerning the claims of the

Plaintiff against Defendant, and the Court having fully considered the same;

        IT IS HEREBY ORDERED AND ADJUDGED that all of Plaintiff’s claims against

Defendant are dismissed with prejudice. Each party shall bear its/her own costs and attorneys’

fees.




                                                1
Case
Case4:20-cv-00043-SEB-DML
     4:20-cv-00043-SEB-DML Document
                           Document21
                                    20 Filed
                                       Filed06/08/20
                                             06/01/20 Page
                                                      Page22of
                                                             of22PageID
                                                                 PageID#:
                                                                        #:100
                                                                           98




 HAVE SEEN AND AGREED TO:



 /s/ Brandon W. Smith w/ permission
 Brandon W. Smith
 Morgan & Morgan
 611 East Spring Street
 New Albany, IN 47150
 brandonsmith@forthepeople.com
 Counsel for Plaintiff




 /s/ Emily C. Lamb ________
 Jennifer Kincaid Adams
 Emily Lamb
 Blackburn Domene & Burchett
 614 W. Main Street, #3000
 Louisville, KY 40202
 Counsel for Defendant




                                      2
